This action is by plaintiff wife to recover damages for injuries suffered when she slipped and fell in defendant’s store, and by her husband for loss of services, and expenses. The wife had a verdict for $10,000, and the husband for $2,500. At the conclusion of the trial, the court granted defendant’s motion to set the verdicts aside unless plaintiffs stipulated to reduce the verdicts to $2,000 and $450 respectively. Plaintiffs failed so to stipulate, and an order was entered setting aside the verdicts and ordering a new trial. Plaintiffs appeal. Order modified on the facts by adding thereto the following: “ unless within ten days after the entry of the order hereon plaintiff-wife stipulate that the verdict rendered by the jury in her favor be reduced to $4,000, and the plaintiff-husband stipulate that the verdict in his favor be reduced to $750.” As so modified, the order is unanimously affirmed, with costs to appellants. In the event that plaintiffs fail so to stipulate, the order is unanimously affirmed, with costs to respondent. In our opinion, the reduction of the wife’s verdict to $2,000, and the reduction of the husband’s verdict to $450, were too drastic. Present — Nolan, P. J., Johnston, Adel, Sneed and MacCrate, JJ.